Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 1 of 33 Page ID #:1318




    1 Kolin C. Tang (SBN 279834)
      Shepherd, Finkelman, Miller & Shah, LLP
    2 1401 Dove Street, Suite 540
      Newport Beach, CA 92660
    3 Phone: (323) 510-4060
      Fax: (866) 300-7367
    4 Email: ktang@sfmslaw.com
    5 Attorneys for Plaintiffs-Relators
    6 Additional counsel listed on last page
    7
                           UNITED STATES DISTRICT COURT
    8                     CENTRAL DISTRICT OF CALIFORNIA
    9
         UNITED STATES OF AMERICA,              CASE NO.: 2:13-cv-3772-DMG (MRWx)
   10    and STATE OF CALIFORNIA, ex
         rel BOBBETTE A. SMITH and
   11    SUSAN C. ROGERS,                      PLAINTIFFS-RELATORS’ NOTICE
   12                     Plaintiffs,          OF MOTION AND MOTION FOR
                                               ISSUE, EVIDENTIARY AND
   13         v.                               MONETARY SANCTIONS
   14    TOM S. CHANG, M.D., TOM S.
         CHANG, M.D., INC., MICHAEL A.         Date: May 31, 2019
   15    SAMUEL, M.D., MICHAEL J.              Time: 9:30 a.m.
         DAVIS, M.D., RETINA
   16    INSTITUTE OF CALIFORNIA               Judge: Hon. Dolly M. Gee
         MEDICAL GROUP, CALIFORNIA             Ctrm: 8C, 8th Floor
   17    EYE AND EAR SPECIALISTS,
         BRETT BRAUN and
   18    SAN GABRIEL AMBULATORY                 Discovery Cutoff: May 31, 2019
         SURGERY CENTER LP,
   19                                           Pretrial Conference: September 3, 2019
                           Defendants.          Trial: October 1, 2019
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -1-
        PLTFS-RELATORS’ NOTICE & MTN FOR SANCTIONS      CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 2 of 33 Page ID #:1319




    1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
    2        PLEASE TAKE NOTICE THAT on May 31, 2019 at 9:30 a.m., or as
    3 soon thereafter as the matter may be heard in Courtroom 550, of the above-entitled
    4 Court located at 350 West First Street, Courtroom 8C, 8th Floor, Los Angeles, CA,
    5 90012, Plaintiffs-Relators, Bobbette A. Smith and Susan C. Rogers, by their
    6 undersigned attorneys, hereby do move the Court, pursuant to Federal Rule of
    7 Civil Procedure 37, Rule 26, the Court’s inherent authority, and Local Rule 37 for
    8 an order granting issue, evidentiary and monetary sanctions against Defendants,
    9 Tom S. Chang, M.D.; Tom S. Chang, M.D., Inc.; Michael A. Samuel, M.D.;
   10 Michael J. Davis, M.D.; Brett Braun; Retina Institute of California Medical Group;
   11 California Eye and Ear Specialists; and San Gabriel Ambulatory Surgery Center
   12 LP (collectively, “Defendants”) for their egregious failures to comply with their
   13 federal obligations and with court orders regarding discovery in this case.
   14        This Motion is based upon the memorandum of points and authorities,
   15 evidence, declarations and exhibits submitted in support of this Motion, such
   16 additional evidence and argument as may be presented at the hearing on this
   17 motion, all of the pleadings, files and records in this proceeding, and such other
   18 evidence as may later be submitted.
   19        This Motion is made following the conference of counsel pursuant to Local
   20 Rule 37-1, which took place on April 25, 2019.
   21
        Dated: May 3, 2019                    Respectfully submitted,
   22
   23                                         /s/ Kolin C. Tang
                                              Kolin C. Tang
   24                                         Shepherd Finkelman Miller & Shah, LLP
   25                                         1401 Dove Street, Suite 540
                                              Newport Beach, CA 92660
   26                                         Telephone: (323) 510-4060
   27                                         Facsimile: (866) 300-7367
                                              Email: ktang@sfmslaw.com
   28
                                               -2-
        PLTFS-RELATORS’ NOTICE & MTN FOR SANCTIONS       CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 3 of 33 Page ID #:1320




    1                                     James E. Miller
                                          Laurie Rubinow
    2                                     Shepherd Finkelman Miller & Shah, LLP
    3                                     65 Main Street
                                          Chester, CT 06412
    4                                     Telephone: (860) 526-1100
    5                                     Facsimile: (866) 300-7367
                                          Email: jmiller@sfmslaw.com
    6                                            lrubinow@sfmslaw.com
    7
                                          Monique Olivier
    8                                     Olivier Schreiber & Chao, LLP
    9                                     201 Filbert Street, Suite 201
                                          San Francisco, CA 94133
   10                                     Telephone: 415.484.0980
   11                                     Email: monique@osclegal.com

   12                                     Chiharu G. Sekino
   13                                     Jaclyn Reinhart
                                          Shepherd, Finkelman, Miller & Shah, LLP
   14                                     1230 Columbia Street, Suite 1140
   15                                     San Diego, California 92101
                                          Telephone: (619) 235-2416
   16                                     Facsimile: (866) 300-7367
   17                                     Email: csekino@sfmslaw.com
                                                 jreinhart@sfmslaw.com
   18
   19                                     Attorneys for Plaintiffs-Relators
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          -3-
        PLTFS-RELATORS’ NOTICE & MTN FOR SANCTIONS   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 4 of 33 Page ID #:1321




    1 Kolin C. Tang (SBN 279834)
      Shepherd, Finkelman, Miller & Shah, LLP
    2 1401 Dove Street, Suite 540
      Newport Beach, CA 92660
    3 Phone: (323) 510-4060
      Fax: (866) 300-7367
    4 Email: ktang@sfmslaw.com
    5 Attorneys for Plaintiffs-Relators
    6
    7                      UNITED STATES DISTRICT COURT
    8                     CENTRAL DISTRICT OF CALIFORNIA

    9    UNITED STATES OF AMERICA,         CASE NO.: 2:13-cv-3772-DMG (MRWx)
         and STATE OF CALIFORNIA, ex
   10    rel BOBBETTE A. SMITH and
         SUSAN C. ROGERS,                  PLAINTIFFS-RELATORS’
   11                                      MEMORANDUM OF POINTS AND
                          Plaintiffs,
   12                                      AUTHORITIES IN SUPPORT OF
              v.                           MOTION FOR ISSUE, EVIDENTIARY
   13                                      AND MONETARY SANCTIONS
         TOM S. CHANG, M.D., TOM S.
   14    CHANG, M.D., INC., MICHAEL A.
         SAMUEL, M.D., MICHAEL J.
   15    DAVIS, M.D., RETINA               Date: May 31, 2019
         INSTITUTE OF CALIFORNIA           Time: 9:30 a.m.
   16    MEDICAL GROUP, CALIFORNIA
         EYE AND EAR SPECIALISTS,          Judge: Hon. Dolly M. Gee
   17    BRETT BRAUN and                   Ctrm: 8C, 8th Floor
         SAN GABRIEL AMBULATORY
   18    SURGERY CENTER LP,
   19                      Defendants.     Discovery Cutoff: May 31, 2019
                                           Pretrial Conference: September 3, 2019
   20                                      Trial: October 1, 2019

   21
   22
   23
   24
   25
   26
   27
   28
                                            i
        PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS   CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 5 of 33 Page ID #:1322



                                                TABLE OF CONTENTS
    1
        I. INTRODUCTION ............................................................................................... 1
    2
        II. FACTUAL AND PROCEDURAL BACKGROUND ........................................ 1
    3         A. Relators Initiate this Action and Defendants File Repeated Motions to
                 Dismiss. ................................................................................................. 1
    4         B. Defendants Change Counsel Multiple Times. ...................................... 2
    5         C. Defendants Repeatedly Stonewall Plaintiffs’ Discovery Efforts.......... 2
              D. The Court Orders Defendants’ Production and Defendants Fail to
    6            Comply. ................................................................................................. 4
    7         E. Plaintiffs Serve Expert Reports Based Upon Available Data. ............ 10
        III. ARGUMENT ................................................................................................. 11
    8         A. The Court Is Authorized to Impose a Wide Range of Sanctions. ....... 11
    9         B. Issue and Evidentiary Sanctions Are Necessary to Cure Defendants’
                 Failure to Comply with the Court’s Order. ......................................... 13
   10            1.     Sanctions Related to Defendants’ Failure to Produce Billing
                        and Medical Records. ............................................................... 15
   11
                 2.     Sanctions Related to Defendants’ Failure to Produce Expense
   12                   Documentation. ......................................................................... 19
                 3.     Sanctions Related to Defendants’ Failure to Produce SG-ASC
   13                   and RICX Records. ................................................................... 20
   14            4.     Sanctions Related to Defendants’ Failure to Produce Records
                        Regarding PQRS. ...................................................................... 20
   15            5.     Defendants Failed to Produce Required Emails and Other ESI
                        for Critical Custodians. ............................................................. 21
   16         C. Additional Remedies Are Necessary and Warranted. ........................ 21
   17            1.     The Court Should Strike Defendants’ Objections to RFP No. 2
                        and Order the Production of Documents Withheld as Privileged.
   18                   ................................................................................................... 21
                 2.     This Court Should Strike Certain of Defendants’ Affirmative
   19                   Defenses. ................................................................................... 22
   20            3.     This Court Should Make a Finding of Civil Contempt. ........... 23
              D. Monetary Sanctions Also Are Warranted for Defendants’ Abuse of
   21            the Discovery Process. ........................................................................ 23
   22   IV. CONCLUSION ................................................................................................ 25

   23
   24
   25
   26
   27
   28
                                                                ii
        PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS                             CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 6 of 33 Page ID #:1323



                                             TABLE OF AUTHORITIES
    1
    2 Cases
    3 B.K.B. v. Maui Police Dept.,
        276 F.3d 1091 (9th Cir. 2002) .............................................................................. 25
    4
      Bernstein v. Virgin Am., Inc.,
    5   No. 15-CV-02277-JST, 2018 WL 6199679 (N.D. Cal. Nov. 28, 2018) ........ 12, 25
    6 Burlington N. & Santa Fe Ry. v. United States Dist. Court,
       408 F.3d 1142 (9th Cir. 2005) .............................................................................. 21
    7
      Campbell Indus. v. M/V Gemini,
    8  619 F.2d 24 (9th Cir. 1980) .................................................................................. 13
    9 Chambers v. NASCO, Inc.,
       501 U.S. 32 (1991) ................................................................................................ 13
   10
      Compaq Computer Corp. v. Ergonome, Inc.,
   11  387 F.3d 403 (5th Cir. 2004) ................................................................................ 14
   12 Cunningham v. Hamilton County,
       527 U.S. 198 (1999) .............................................................................................. 25
   13
      Cuviello v. Feld Entm't Inc.,
   14  No. 5:13-CV-03135-LHK, 2015 WL 877688 (N.D. Cal. Feb. 27, 2015) .............. 1
   15 Gibson v. Chrysler Corp.,
       261 F.3d 927 (9th Cir. 2001) ................................................................................ 14
   16
      G-K Props v. Redev. Agency of the City of San Jose,
   17  577 F.2d 645 (9th Cir. 1978) ................................................................................ 12
   18 Guifu Li v. A Perfect Day Franchise, Inc.,
       281 F.R.D. 373 (N.D. Cal. 2012).......................................................................... 12
   19
      Haar v. City of Mt. View,
   20  2011 U.S. Dist. LEXIS 102790 (N.D. Cal. Sept. 12, 2011) ................................. 23
   21 In re Dual-Deck Video Cassette Recorder Antitrust Litig.,
        10 F.3d 693 (9th Cir. 1993) .................................................................................. 23
   22
      Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,
   23   456 U.S. 694 (1982) .............................................................................................. 14
   24 Lanier v. San Joaquin Valley Officials Ass'n,
       No. 1:14-CV-01938-EPG, 2016 WL 7178706 (E.D. Cal. Dec. 9, 2016)............. 14
   25
      Lew v. Kona Hosp.,
   26  754 F.2d 1420 (9th Cir. 1985) .............................................................................. 12
   27 Liew v. Breen,
        640 F.2d 1046 (9th Cir. 1981) .............................................................................. 25
   28
                                                                iii
         PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS                            CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 7 of 33 Page ID #:1324



         Link v. Wabash R.R. Co.,
    1      370 U.S. 626 (1962) .............................................................................................. 13
    2 LM Ins. Corp. v. ACEO, Inc.,
       276 F.R.D. 592 (N.D. Ill. 2011)............................................................................ 25
    3
      Mark Indus., Ltd. v. Sea Captain’s Choice, Inc.,
    4  50 F.3d 730 (9th Cir. 1995) .................................................................................. 12
    5 Nat’l Hockey League v. Metro. Hockey Club, Inc.,
       427 U.S. 639 (1976) ........................................................................................ 11, 12
    6
      Navellier v. Sletten,
    7  262 F.3d 923 (9th Cir.2001), cert. denied sub nom., ........................................... 24
    8 McLachlan v. Simon,
       536 U.S. 941 (2002) .............................................................................................. 24
    9
      Nike, Inc. v. Wolverine World Wide, Inc.,
   10  43 F.3d 644 (Fed. Cir. 1994) ................................................................................ 14
   11 Reno Air Racing Ass’n v. McCord,
       452 F.3d 1126 (9th Cir. 2006) .............................................................................. 22
   12
      Trulis v. Barton,
   13  107 F.3d 685 (9th Cir. 1995) ................................................................................ 25
   14 Unigard Security Ins. Co. v. Lakewood Eng. Mfg. Corp.,
       982 F.2d 363 (9th Cir.1992) ................................................................................. 24
   15
      Valley Eng’rs Inc. v. Electric Eng’g Co.,
   16  158 F.3d 1051 (9th Cir. 1998) .............................................................................. 11
   17 Wanderer v. Johnston,
       910 F.2d 652 (9th Cir.1990) ................................................................................. 14
   18
      Wyle v. R.J. Reynolds Indus., Inc.,
   19  709 F.2d 585 (9th Cir. 1983) ................................................................................ 11
   20 Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
        259 F.3d 1101 (9th Cir. 2001) .............................................................................. 12
   21
      Statutes
   22
      28 U.S.C. § 1927 ................................................................................................ 12, 24
   23 31 U.S.C. § 3729 ........................................................................................................ 8
   24
         Rules
   25
      Fed. R. Civ. P. 16 ..................................................................................................... 24
   26 Fed. R. Civ. P. 26 ..............................................................................................passim
      Fed. R. Civ. P. 37 ..............................................................................................passim
   27
   28
                                                                  iv
         PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS                              CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 8 of 33 Page ID #:1325




    1 I.      INTRODUCTION
    2         “A basic rule of our legal system is that when courts issue orders, parties
    3 follow. This case raises the question whether this rule applies to all parties, or
    4 only some. The answer should be obvious—no party is above the orders of the
    5 court.” Cuviello v. Feld Entm't Inc., No. 5:13-CV-03135-LHK, 2015 WL 877688,
    6 at *1 (N.D. Cal. Feb. 27, 2015). Pursuant to the direction of the Honorable
    7 Michael R. Wilner, United States Magistrate Judge, Plaintiffs-Relators, Susan C.
    8 Rogers and Bobbette A. Smith (“Plaintiffs” or “Plaintiffs-Relators”), respectfully
    9 submit this Motion for Issue, Evidentiary and Monetary Sanctions in light of the
   10 abject failure by Defendants, Tom S. Chang, M.D., Tom S. Chang, M.D., Inc.,
   11 Michael A. Samuel, M.D., Michael J. Davis, M.D., Retina Institute of California
   12 Medical Group, California Eye And Ear Specialists, Brett Braun and San Gabriel
   13 Ambulatory Surgery Center LP, to comply with the requirements of Judge Wilner's
   14 Order directing Defendants to comply with their discovery obligations by April 1,
   15 2019.1 For the reasons explained below, Plaintiffs respectfully submit that the
   16 Court should enter the accompanying proposed Order granting them the
   17 evidentiary, issue and monetary sanctions sought.
   18
        II.   FACTUAL AND PROCEDURAL BACKGROUND
   19
              A.    Relators Initiate this Action and Defendants File Repeated
   20               Motions to Dismiss.
   21         This False Claims Act action was originally filed under seal on May 28,
   22 2013 (Dkt. No. 1) and Plaintiffs amended their Complaint under seal on September
   23 30, 2013 (Dkt. No. 9). After the Court unsealed this case on August 17, 2016 (Dkt.
   24 No. 44), and Plaintiffs served the Amended Complaint (Dkt. Nos. 66-75),
   25
      1
        At the hearing on March 27, 2019, in anticipation of the necessity of Plaintiffs
   26 being required to submit the instant motion, Judge Wilner indicated that a
   27 sanctions motion seeking, inter alia, evidentiary/issue sanctions should be
      submitted to this Court, which could then decide whether to address the motion or
   28 refer the motion to Judge Wilner for consideration and adjudication.
                                                1
        PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 9 of 33 Page ID #:1326




    1 Defendants filed a Motion to Dismiss the Amended Complaint on December 19,
    2 2016 (Dkt. No. 81) and Plaintiffs filed their Second Amended Complaint on
    3 January 17, 2017 (Dkt. No. 89). Defendants filed a Motion to Dismiss the Second
    4 Amended Complaint on February 14, 2017 (Dkt. No. 91), as well as Plaintiffs’
    5 Third Amended Complaint on September 5, 2017 (Dkt Nos. 98-99). Following the
    6 Court’s decision on Defendants’ Motion to Dismiss the Third Amended Complaint
    7 on June 1, 2018 (Dkt. No. 111), Defendants finally answered the operative
    8 complaint on June 22, 2018 (Dkt. No. 114).
    9        B.     Defendants Change Counsel Multiple Times.
   10        Throughout the pendency of this action, Defendants have used four sets of
   11 counsel, including attorneys at Sheppard, Mullin, Richter & Hampton LLP, Nelson
   12 Hardiman, LLP, as well as their current counsel. See Declaration of Laurie
   13 Rubinow (“Rubinow Decl.”) ¶ 14. These changes have obviously resulted in
   14 significant delays in connection with the prosecution of this action. Id.
   15        C.     Defendants Repeatedly Stonewall Plaintiffs’ Discovery Efforts.
   16        Despite having years to comply with their obligations, Defendants have
   17 failed to produce documents that were identified in their own Initial Disclosures, as
   18 well as documents that are critical to the prosecution of this action, which were
   19 requested in Plaintiffs’ First Set of Requests for Production (“RFP Set No. 1”) and
   20 their Second Set of Request for Production of Documents (“RFP Set No. 2”).
   21        On May 10, 2017, Plaintiffs served RFP Set No. 1 on Defendants. On July
   22 5, 2017, Defendants provided written objections and responses, and indicated that
   23 they would not produce documents until a Protective Order was in place. Dkt.
   24 140-2. On February 15, 2018, the Court approved the parties’ Stipulated
   25 Protective Order. Immediately thereafter, Plaintiffs’ counsel emailed and
   26 attempted to reach Defendants’ counsel by phone on February 20, 23, 27, and
   27 March 2, 2018, requesting that Defendants make a production in response to RFP
   28
                                                2
        PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 10 of 33 Page ID
                                 #:1327



 1 Set No. 1 now that the Stipulated Protective Order had been approved by the
 2 Court. Id. Defendants finally responded and made their first production on
 3 March 16, 2018 of one PDF containing documents bates-labeled RETINA00001-
 4 RETINA011193. Id.
 5         After reviewing the first production, Plaintiffs sent a letter to Defendants on
 6 July 20, 2018, identifying deficiencies in the production and requesting that
 7 Defendants supplement their response. Doc. 140-3. On the same day, Plaintiffs
 8 also served RFP Set No. 2 on Defendants, the responses to which were due on
 9 August 20, 2018. Dkt. 140-2. On August 23, 2018, Plaintiffs sent an email to
10 Defendants requesting a meet and confer because Defendants had failed to: (1)
11 respond to Plaintiffs’ July 20, 2018 letter with respect to the deficiencies in their
12 responses to RFP Set No. 1; and (2) respond to and produce any documents in
13 response to RFP Set No. 2. Id. On August 28, 2018, Defendants’ counsel
14 responded, informing Plaintiffs that they “no longer represent RIC and the other
15 defendants as of July 16,” even though counsel had jointly filed a Rule 26(f)
16 Report on July 27, 2018, eleven days after July 16. Id.; Dkt. 116. Subsequently,
17 on September 24, 2018, the court approved the substitution of Terrence Jones as
18 Defendants’ counsel, who was later joined by Carla Ford as co-counsel for
19 Defendants on September 28, 2018. Dkt. 134. Since that time, the parties have
20 met and conferred on multiple occasions to resolve the outstanding discovery
21 issues.
22         On November 30, 2018, Plaintiffs served Defendants with a pre-filing notice
23 pursuant to Local Rule 37-1. Dkt. 140-6. In that letter, Plaintiffs informed
24 Defendants that they waived their right to object to RFP, Set No. 2 due to their
25 failure to respond. Id. The parties met and conferred on December 7, 2018, Dkt.
26 140-2 and, to memorialize Defendants’ commitments to resolve the discovery
27 issues, on December 10, 2018, Defendants’ counsel provided Plaintiffs with a
28 detailed outline of the production of documents they would make and the dates by
                                              3
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 11 of 33 Page ID
                                 #:1328



 1 which they expected/anticipated doing so. Id. One week later, Defendants missed
 2 the first date by which they had agreed to make that production. Id. The parties
 3 met and conferred again on December 21, 2018, and Defendants made a limited
 4 production that day and on December 28, 2018, which productions Defendants
 5 then had to reproduce on December 31, 2018 to comply with the parties’ ESI
 6 protocols. Dkt. 140-2. However, these productions were also deficient. Id.
 7         On January 9, 2019 and January 15, 2019, Plaintiffs again served
 8 Defendants with a pre-filing notice pursuant to Local Rule 37-1. Id. In response to
 9 these notices, the parties met and conferred again on January 17, 2019, but were
10 unable to resolve the discovery issues. Id. While Defendants repeatedly promised
11 Plaintiffs that they would produce all responsive documents to RFP, Set 1 and 2
12 within a certain timeframe, they failed to do so.
13         Meanwhile, on February 5, 2019, the Court granted the parties’ request to
14 continue certain deadlines in the case. Dkt. 139. Initial expert reports were due on
15 April 16, 2019, rebuttal expert reports are due on May 15, 2019, fact and expert
16 discovery closes on May 31, 2019 (which includes any hearings on discovery
17 motions), and motions must be filed by June 14, 2019. Id. In addition, the Court
18 has indicated that “THERE SHALL BE NO FURTHER REQUESTS FOR
19 EXTENSION OF TIME.” Id.
20         D.    The Court Orders Defendants’ Production and Defendants Fail to
                 Comply.
21
           As a result of Defendants’ repeated failures to comply with their discovery
22
     obligations and the upcoming deadlines, on February 26, 2019, Plaintiffs filed their
23
     Motion to Compel Production of Documents in Response to Plaintiffs’-Relators’
24
     First and Second Set of Requests for Production. Dkt. 140-7. The Court thereafter
25
     held telephonic hearings with the parties on March 1, 2019, March 7, 2019, and
26
     March 15, 2019. Dkt. 142, 143, 144. Before, between, and after the hearings,
27
     Plaintiffs continued to press Defendants to produce the documents at issue.
28
                                             4
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 12 of 33 Page ID
                                 #:1329



 1 Defendants made limited productions during this time which failed to comply with
 2 the parties’ protocols with respect to production. Dkt. 146, 146-2. On March 15,
 3 2019, the Court ordered the parties to file supplemental briefing regarding the
 4 dispute, and to appear for a hearing on March 27, 2019. Dkt. 144. On March 22,
 5 2019, Plaintiffs filed their supplemental brief in support of their Motion to Compel.
 6 Dkt. 146, 146-1, 146-2, 146-3.
 7        The Court heard argument on March 27, 2019. The minutes of the hearing
 8 note that “after extensive discussions with the lawyers and a hearing today, the
 9 Plaintiffs’ motion to compel production of materials is GRANTED.” Dkt. 147.
10 The Court subsequently entered its order compelling Defendants to produce all
11 documents responsive to RFP Set Nos. 1 and 2 on or before midnight on April 1,
12 2019. Dkt. 150. On April 22, 2019, the Court granted Plaintiffs’ request for
13 attorneys’ fees and costs in connection with their Motion to Compel. Dkt. 153.
14        On March 27, 2019, Defendants made a production of certain missing
15 spreadsheets of collection/payment data for 2012-2014. 2 Rubinow Decl. ¶ 26. On
16 March 29, 2019, Defendants made another production of missing documents that
17 contained three spreadsheets of collections/payment data for 2017 and 2018.
18 Defendants incorrectly and falsely have asserted that the data in these
19 collections/payment spreadsheets, as well as those previously produced, provide
20 information about the amount of the co-payments or deductibles waived, these
21 spreadsheets contain only a general category for “adjustments” that does not equate
22 or bear any relationship to the amount of the co-payment or deductible waived. Id.
23
   2
     Several of these documents, however, were produced in unreadable format, and a
24 corrected production had to be made after Plaintiffs alerted Defendants to the
25 same. In addition, more disturbingly, while the date stamp marking on most of the
   spreadsheets in this production indicated that that they were actually created during
26 the first week of January, Defendants withheld them from Plaintiffs as part of a
27 clear effort to prejudice Plaintiffs for a period of almost 10 weeks. Rubinow Decl.
   ¶ 26.
28
                                            5
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 13 of 33 Page ID
                                 #:1330



 1 ¶ 27. Moreover, while Defendants agreed on December 10, 2018 to respond by
 2 January 11, 2019 to Plaintiffs’ prior specific requests for information regarding
 3 Defendants’ practice of waiving patient co-payments and deductibles, the
 4 documents that Defendants produced in January 2019 consisted of two incomplete
 5 documents and one blank template, which also provided no meaningful
 6 information. Id. ¶ 28.
 7         Since Plaintiffs assert that Defendants routinely and unlawfully waived co-
 8 payments and deductibles that they were supposed to collect from patients covered
 9 by the Medicare program and/or commercial insurance (and did not collect
10 required documentation to support any allegedly legitimate waivers of such co-
11 payments/deductibles), the provision of such information obviously is critical in
12 connection with Plaintiffs establishing liability as to these claims and to precisely
13 calculate damages. In light of Defendants’ discovery misconduct, in connection
14 with their expert reports, Plaintiffs were required to assume liability with respect to
15 these claims and estimate the waivers of co-payment based upon their own
16 employment experiences. Rubinow Decl. ¶ 29. To avoid Defendants from being
17 rewarded for their knowing and willful discovery abuses, it is necessary for
18 Plaintiffs to obtain the sanctions sought below with respect to co-payments for
19 Medicare and commercial insurance patients.
20         On March 29, 2019, Defendants produced an excel spreadsheet with expense
21 entries for Defendant Brett Braun for 2012-2014, as well as five random expense
22 reimbursement requests for Mr. Braun for four months in 2013 (February, March,
23 April and June) and one month in 2014 (April); these documents reflect that
24 approximately $120,000 was spent on meals and entertainment for referring
25 physicians from 2012 and 2013. These documents also establish that Mr. Braun
26 was providing referring physicians with expensive meals and tickets to sporting
27 events in apparent violation of the Anti-Kickback Statute (“AKS”). However,
28 since Defendants have failed to produce complete expense records despite their
                                             6
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 14 of 33 Page ID
                                 #:1331



 1 repeated commitments and obligations to do so, Plaintiffs were only able to
 2 calculate limited damages with respect to these claims. As a result, to avoid
 3 Defendants being rewarded for their discovery misconduct, Plaintiffs require the
 4 relief requested below. Rubinow Decl. ¶ 30.
 5         On March 30, 2019, Defendants made a “Patient Record Production” of
 6 “Data from NextGen system – 2006-2016” of approximately 600,000 documents,
 7 while indicating that they could not locate an additional 100,000 documents. On
 8 April 1, 2019, Defendants then provided a link to 836,566 additional patient
 9 records from the Nextgen system for the period 2006-2016, which they indicated
10 their IT team had just located the day before, but the 100,000 documents
11 apparently remain lost, missing or destroyed. In essence, Defendants production of
12 this patient files constituted a massive document dump, which occurred two weeks
13 before Plaintiffs’ expert reports were due. Rubinow Decl. ¶ 31.
14         Plaintiffs immediately assembled a team to carefully review the documents
15 produced and, based on Plaintiffs’ review of these documents and Defendants’
16 prior production of a sample of patient files to the Government in 2014, the patient
17 records produced on March 30, 2019 and April 1, 2019 are plainly incomplete.
18 Rubinow Decl. ¶ 32. The production is missing, at a minimum, the following key
19 patient records: Fluorescein Angiography imaging, Indocyanine Green
20 Angiography imaging, Optical Coherence Tomography imaging, the patient file
21 doctors’ notes that provide the evaluation of the patient’s condition, reports of the
22 patient’s testing results, explanation of the treatment options, documentation
23 regarding the patient’s co-pay and deductible waivers and the patient’s financial
24 hardship, disclosures signed by the patients acknowledging receipt of notice that
25 the treating physician has a financial interest in the surgical center where the
26 service was provided, and signed operative reports by the treating physician. Id.
27         Notably, the types of records missing from this production were included in
28 the production the Defendants made to the government in 2014, which was
                                             7
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 15 of 33 Page ID
                                 #:1332



 1 reproduced to Plaintiffs in November 2018. Rubinow Decl. ¶ 32. The complete
 2 production of patient medical and billing records obviously is critical to Plaintiffs’
 3 ability to determine whether Defendants had any basis to waive any co-payments
 4 or deductibles, whether Dr. Bhatti’s services at a different clinic were being
 5 double-billed to Medicare and Medi-Cal, whether Dr. Lilly Lee (Chang’s spouse)
 6 was even present in the operating room when her services as an assistant were
 7 billed for or if her presence was fabricated in billing records, whether Defendants
 8 engaged in upcoding in its billings to Medicare and Medi-Cal with respect to
 9 certain procedures, whether Defendants’ use of ICG tests was medically
10 unnecessary, whether Defendants’ referrals to San Gabriel Ambulatory Surgical
11 Center (“SG-ASC”) failed to disclose their ownership interest in this business
12 entity as required by applicable law and whether Defendants’ manipulated their
13 reporting of pricing to Medi-Cal to fraudulently increase their reimbursement from
14 Medi-Cal, all as alleged in Plaintiffs’ operative Third Amended Complaint
15 (“TAC”).
16         Between March 11, 2019 and March 30, 2019, Defendants made a
17 production of emails for the certain agreed upon custodians. ESI, however, has not
18 been produced for the following 17 custodians: Rizwan Bhatti, Brett Braun, Tony
19 Carmona, Camille Harrison, Jennifer Cruz, Anthony Culotta, Dorcas Fikejs, Julian
20 Gonzalez, Lou Greenblatt, Vincent Hau, Polyanna Lee, Laz Peterson, Lilit
21 Saakian, Mitchell Stein, Sharon Theodore, Peter Winn and Annie Zhou. Thus, as
22 Plaintiffs depose the critical witnesses in this case to meet the discovery deadline,
23 they have been deprived of access to critical documents that would assist them in
24 building their liability case. Rubinow Decl. ¶ 33.
25         Defendants’ production also is devoid of any completed CMS Form 1500s
26 (the completion of which is required in connection with claims submitted to
27 Medicare and Medi-Cal) or other reimbursement claim forms and full and
28 complete Medicare and Medi-Cal enrollment agreements, which agreements and
                                             8
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 16 of 33 Page ID
                                 #:1333



 1 forms contain certifications of compliance with applicable laws and the false
 2 completion of which establish the submission of false claims in violation of the
 3 False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq. Rubinow Decl. ¶ 36. 3
 4        On April 1, 2019, the Court-ordered deadline for all documents responsive
 5 to RFPs Set No. 1 and Set No. 2 to be produced, Defendants made a production of
 6 four documents that contained two transmittal emails from April and August 2017
 7 from Mr. Daniel Bienenfeld of VisionCare to Defendant Brett Braun and two
 8 invoices from 2013 that were sent to certain optometrists for a mobile diagnostic
 9 unit that cost $400.00. This woefully incomplete production does not even contain
10 documents regarding RIC’s co-marketing or referral arrangements with RICX,
11 despite Defendants’ commitments and obligations to produce such documents.
12 This incomplete production did permit Plaintiffs to complete full damages
13 calculations with respect to the alleged kickbacks paid to RICX for the referral of
14 business, as alleged in the TAC. Rubinow Decl. ¶¶ 34-35.
15        On April 8, 2019, after the Court’s deadline to produce documents
16 responsive to RFP Set No. 1 and 2, Defendants produced responses to RFP Set No.
17 2 that contained objections, including privilege objections. Rubinow Decl. ¶ 38.
18 Defendants also produced a privilege log indicating they are withholding
19 documents on the basis of attorney-client privilege. Id., Exh. B. Defendants,
20 however, previously acknowledged that they had waived all objections to RFP Set
21 No. 2 by failing to respond timely. Id. ¶¶ 12, 38.
22        On April 8, 2019, Defendants then made a production of various financial
23 data spreadsheets for the Defendants’ business operations, ICG dye purchasing
24
25  Defendants have also never produced documents regarding the Physician Quality
     3


   Reporting System (“PQRS”), which would permit Plaintiffs to prove their claim
26 that Defendants knowingly submitted incomplete data in connection with the
27 reimbursement that they received from the Center for Medicare and Medicaid
   Services (“CMS”), which payment was predicated on the submission of complete
28 data. Rubinow Decl. ¶ 37.
                                            9
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 17 of 33 Page ID
                                 #:1334



 1 records for 2012-2019, an RIC Transaction report for 2006-2019, an August 2012
 2 announcement of RIC Diagnostics Launch, and a May 2013 announcement that
 3 RIC Diagnostics was closing its business due to healthcare insurance and
 4 reimbursement reductions. The documents appear to respond in large part to
 5 Plaintiffs RFP Set No. 3 which was due on April 8, 2019, though there was, as has
 6 been usual, no cover letter explaining the production. Instead, the transmittal email
 7 that contained a link to the document production simply stated “Here is a copy of
 8 the download link for RIC PRODSET012The link is good for 30 days. Let me
 9 know if you have any problems opening it.” In any event, the documents are
10 incomplete and fail to cure Defendants’ substantial discovery deficiencies.
11 Rubinow Decl. ¶ 39.
12        Defendants’ productions have also been extremely problematic because they
13 appear to be deliberately inaccessible. For example, they are produced with no
14 cover letters and sometimes with no Bates-stamps, with no identification of what
15 requests to which they are responsive, and with no system of organization. Many
16 of the productions have not been accessible or readable, requiring us to go back to
17 Defendants’ counsel because we are missing load files or access keys, or we have
18 other problems accessing the documents. In addition, Plaintiffs’ counsel have spent
19 hundreds of hours reviewing millions of pages of documents over the last several
20 weeks in order to confirm that the required information has not been produced.
21 Rubinow Decl. ¶ 40.
22        On April 25, 2019, the parties met and conferred and Plaintiffs’ counsel
23 outlined the relief to be sought in this Motion. Defendants’ counsel offered no
24 explanation for all of the missing documents and made no suggestion of
25 appropriate relief short of that which is sought herein. Rubinow Decl. ¶ 42.
26        E.     Plaintiffs Serve Expert Reports Based Upon Available Data.
27        On April 16, 2019, Plaintiffs produced the expert reports of Dr. Joel Hay,
28 Dr. Paul Tornambe, Dr. John Thompson and Mr. Ron Rosenberg. Although
                                            10
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 18 of 33 Page ID
                                 #:1335



 1 Plaintiffs were able to timely produce their expert reports by the April 16, 2019
 2 deadline, they were required to use certain evidence as representative because
 3 complete data sets had not been completed, to use estimates in the absence of
 4 evidence that should have been produced by Defendants (and which they
 5 committed to produce), and to calculate limited damages in certain instances in the
 6 face of plainly incomplete data and evidence. Rubinow Decl. ¶ 41.
 7
     III.   ARGUMENT
 8
            A.      The Court Is Authorized to Impose a Wide Range of Sanctions.
 9
            This Court is empowered by the federal rules and by its inherent authority to
10
     issue sanctions against a party and a party’s counsel. Federal Rules of Civil
11
     Procedure, Rule 37, authorizes a district court, in its discretion, to impose a wide
12
     range of sanctions when a party fails to comply with the rules of discovery or with
13
     court orders enforcing those rules. Nat’l Hockey League v. Metro. Hockey Club,
14
     Inc., 427 U.S. 639 (1976); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589
15
     (9th Cir. 1983).
16
            Pursuant to Rule 37(b)(2)(A), if a party fails to obey an order to provide or
17
     permit discovery, fails to serve answers to interrogatories or document requests, or
18
     fails to admit matters the requesting party proves admitted, a court may issue
19
     further and just orders, including to:
20
            1. Direct as established matters embraced in the order or other designated
21
                 facts;
22
            2. Prohibit the disobedient party to support or oppose designated claims or
23
                 defenses;
24
            3. Prohibit the disobedient party from introducing designated matters in
25
                 evidence;
26
            4. Strike pleadings in whole or part;
27
            5. Stay further proceedings until an order is obeyed;
28
                                              11
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 19 of 33 Page ID
                                 #:1336



 1         6. Dismiss an action or proceeding in whole or part;
 2         7. Render a default judgment against the disobedient party; or
 3         8. Treat as contempt of court the failure to obey an order (except an order to
 4            submit to a mental or physical examination).
 5 Fed. R. Civ. P. 37(b)(2)(A); see id. 37(c), 37(d). The central consideration for
 6 sanctions under Rule 37(b)(2) is “justice.” Valley Eng’rs Inc. v. Electric Eng’g
 7 Co., 158 F.3d 1051, 1056-57 (9th Cir. 1998). The Ninth Circuit has explained the
 8 need for Rule 37(b)(2) sanctions:
 9         Litigants who are willful in halting the discovery process act in opposition to
10         the authority of the court and cause impermissible prejudice to their
11         opponents. It is even more important to note, in this era of crowded dockets,
12         that they also deprive other litigants of an opportunity to use the courts as a
13         serious dispute-settlement mechanism.
14 G-K Props v. Redev. Agency of the City of San Jose, 577 F.2d 645, 647 (9th Cir.
15 1978). “Rule 37 sanctions must be applied diligently both ‘to penalize those
16 whose conduct may be deemed to warrant such a sanction, and to deter those who
17 might be tempted to such conduct in the absence of such a deterrent.’”
18 Guifu Li v. A Perfect Day Franchise, Inc., 281 F.R.D. 373, 390 (N.D. Cal. 2012),
19 quoting Nat'l Hockey League v. Metro. Hockey Club, 427 U.S. 639, 643 (1976).
20 Courts have “great latitude” in imposing sanctions under Rule 37. Lew v. Kona
21 Hosp., 754 F.2d 1420, 1425 (9th Cir. 1985).
22          Pursuant to Federal Rule of Civil Procedure 37(c)(1), “ [if a party fails to
23 provide information or identify a witness as required by Rule 26(a) or (e), the party
24 is not allowed to use that information or witness to supply evidence on a motion, at
25 a hearing, or at a trial, unless the failure was substantially justified or is harmless.”
26 Fed. R. Civ. P. 37(c)(1). This sanction is a “self-executing,” “automatic” sanction
27 to “provide[ ] a strong inducement for disclosure of material....” Yeti by Molly,
28 Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); see Bernstein
                                              12
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS           CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 20 of 33 Page ID
                                 #:1337



 1 v. Virgin Am., Inc., No. 15-CV-02277-JST, 2018 WL 6199679, at *2 (N.D. Cal.
 2 Nov. 28, 2018) (Rule 37(c)(1) “gives teeth” to Rule 26’s disclosure requirements).
 3         Rule 26(g) requires parties or their counsel to certify that discovery
 4 disclosures and responses are complete and correct, reasonable, consistent with the
 5 federal rules and law, and not made for any improper purpose such as delay or
 6 increasing litigation costs. That same rule authorizes sanctions for any improper
 7 certification. Fed. R. Civ. P. 26(g)(3). Similarly, 28 U.S.C. § 1927 authorizes
 8 sanctions, including costs and attorneys’ fees, against a party’s counsel who has
 9 “multiplied the proceedings … unreasonably and vexatiously.”
10         The Court also has inherent authority to issue sanctions. Mark Indus., Ltd. v.
11 Sea Captain’s Choice, Inc., 50 F.3d 730, 732-33 (9th Cir. 1995). Courts are
12 invested with inherent powers that are “governed not by rule or statute but by the
13 control necessarily vested in courts to manage their own affairs so as to achieve the
14 orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.
15 32, 43 (1991) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).
16 This Circuit has recognized as part of a district court’s inherent powers the “broad
17 discretion to make discovery and evidentiary rulings conducive to the conduct of a
18 fair and orderly trial. Within this discretion lies the power . . . to exclude testimony
19 of witnesses whose use at trial . . . would unfairly prejudice an opposing party.”
20 Campbell Indus. v. M/V Gemini, 619 F.2d 24, 27 (9th Cir. 1980).
21         B.    Issue and Evidentiary Sanctions Are Necessary to Cure
22               Defendants’ Failure to Comply with the Court’s Order.
23         Because Defendants have failed to comply with the Court’s order

24 compelling production of responsive documents, and because those documents are
25 imperative to proving Plaintiffs’ claims, specific issue and evidentiary sanctions –
26 authorized by Rule 37, Rule 26 and this Court’s inherent authority -- are necessary.
27       Rule 37(b)(2) authorizes the Court to “direct as established matters

28 embraced in the order or other designated facts,” and “prohibit the disobedient
                                              13
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 21 of 33 Page ID
                                 #:1338



 1 party to support or oppose designated claims or defenses.” Fed. R. Civ. P. 37(b)(2).
 2 Rule 37(c)(1) prevents the use of information that was required to be disclosed
 3 under Rule 26(a) or (e). In addition, courts have inherent authority to award
 4 sanctions and to manage cases to achieve their orderly and just disposition. See
 5 Mark Indus., 50 F.3d at 732-33; Chambers, 501 U.S. at 43. That authority includes
 6 the broad discretion to make discovery and evidentiary rulings. Campbell Indus.,
 7 619 F.2d at 27.
 8         As the Ninth Circuit has explained, where a party fails to comply with
 9 discovery, there is a presumption that “the party resisting discovery is doing so
10 because the information sought is unfavorable to its interest. In such a case, the
11 sanction merely serves as a mechanism for establishing facts that are being
12 improperly hidden by the party resisting discovery.” Gibson v. Chrysler Corp.,
13 261 F.3d 927, 948 (9th Cir. 2001); see Wanderer v. Johnston, 910 F.2d 652, 657
14 (9th Cir.1990) (explaining that sanctions are appropriate where a party or someone
15 under the party's control is guilty of failing to produce documents or things as
16 ordered by the court). “There are two limitations to the application of a Rule
17 37(b)(2) sanction. First, “any sanction must be ‘just’; second, the sanction must be
18 specifically related to the particular ‘claim’ which was at issue in the order to
19 provide discovery.” Li, 281 F.R.D. at 393, quoting Ins. Corp. of Ireland, Ltd. v.
20 Compagnie des Bauxites de Guinee, 456 U.S. 694, 707 (1982).
21         Courts have found specific curative sanctions appropriate where Defendants
22 fail to comply with court orders or with their own obligations under Rule 26. See,
23 e.g., Yeti, 259 F.3d at 1106 (excluding expert testimony of damages where expert
24 report was delayed two and a half years and only produced one month before a trial
25 in a complex case); Li, 281 F.R.D. at 393 (entering an order deeming facts
26 admitted, precluding defenses and authorizing an adverse inference that documents
27 not produced were unfavorable to defendants); Bernstein, 2018 WL 6199679, at *5
28 (entering an order precluding use of belatedly produced documents and striking
                                             14
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 22 of 33 Page ID
                                 #:1339



 1 affirmative defense); Lanier v. San Joaquin Valley Officials Ass'n, No. 1:14-CV-
 2 01938-EPG, 2016 WL 7178706, at *2 (E.D. Cal. Dec. 9, 2016) (“The Court finds it
 3 appropriate, based on these failures, to preclude Plaintiff from introducing further
 4 facts or evidence in response to these issues.”); see also Compaq Computer Corp.
 5 v. Ergonome, Inc., 387 F.3d 403 (5th Cir. 2004) (affirming district court's
 6 discovery sanction order which determined that defendant corporation's principal
 7 officer was its alter ego); Nike, Inc. v. Wolverine World Wide, Inc., 43 F.3d 644,
 8 647-49 (Fed. Cir. 1994) (same).
 9                1. Sanctions Related to Defendants’ Failure to Produce Billing
                     and Medical Records.
10
           Most of Plaintiffs’ claims relate to Defendants’ medical procedures and
11
     billing practices. As a result, the production of complete patient medical records
12
     and billing records is critical to proving Plaintiffs’ claims. Despite discovery
13
     requests, an extensive meet and confer record, and this Court’s order, however,
14
     Defendants have largely refused to produce this responsive, relevant information.
15
     Defendants’ flagrant violation of the Court’s order requires curative measures.
16
           First, Plaintiffs allege that Defendants have systemically engaged in
17
     medically unnecessary procedures (ICG testing) and in upcoding, resulting in false
18
     billing to Medicare and Medi-Cal in violation of the FCA and California FCA.
19
     Dkt. 98 at ¶¶ 110-147; Dkt. 111, p.4, 9-10. Second, Plaintiffs allege Defendants
20
     have violated the FCA by inappropriately waiving co-payments to induce repeat
21
     patient business in violation of the Anti-Kickback Statute (“AKS”). Dkt. 98 at ¶¶
22
     55-74. Third, Defendants engaged in the same co-payment waiver scheme with
23
     respect to commercial insurance in violation of the CA-IFPA. Dkt. 98 at ¶¶ 176-
24
     181; Dkt. 111 at pp. 12-13. Fourth, Plaintiffs allege that Defendants have engaged
25
     in double billing with respect to Dr. Bhatti’s services. Dkt. 98 at ¶¶ 148-152.
26
     Plaintiffs understand that any time that Dr. Bhatti performed services at a clinic
27
     operated by a third party physician, Dr. Kislinger, Defendants double-billed for his
28
                                              15
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 23 of 33 Page ID
                                 #:1340



 1 services. Declaration of Bobbette Smith (“Smith Decl.”) ¶ 11; Declaration of
 2 Susan C. Rogers Smith (“Rogers Decl.”) ¶ 15. Fifth, Plaintiffs allege that
 3 Defendants have engaged in false billing with respect to Dr. Lily Lee’s services
 4 (the spouse of Chang). Defendants repeatedly identified Dr. Lee as assisting in
 5 surgeries, and sought Medicare and Medi-Cal reimbursement for her services, but
 6 she was not present in the operating room when surgeries were taking place.
 7 Rogers Decl. ¶ 16; Smith Decl. ¶ 12. Sixth, Plaintiffs allege that Defendants
 8 submitted false reporting to Medi-Cal regarding their charges for certain CPT
 9 codes and that these charges were inflated. Dkt. 98 at ¶¶ 110-147.
10        To prove these claims, Plaintiffs requested billing records, medical records
11 and other information that would demonstrate that such violations of the law were
12 occurring. In particular, the Court ordered that Defendants produce:
13     1. Complete patient medical records documenting the number, frequency and
14        necessity of ICG tests ordered by RIC physicians;
15     2. Complete patient medical records documenting the number, frequency and
16        correct use of different E/M codes for office visits documented by RIC
17        physicians;
18     3. Complete patient medical records and billing records identifying claims for
19        beneficiary services submitted to the Medicare and Medi-Cal programs;
20     4. Complete billing records including Defendants’ billing and reimbursement
21        of CPT codes 99211-99215, 99204 and 99240, 99244 to Medicare, Medi-Cal
22        and private insurance companies, including HMOs, and invoices sent to
23        cash-paying patients for those came CPT codes;
24     5. Documents that enumerate the amount and frequency of co-payment waivers
25        for Medicare and Medi-Cal patients by claim;
26     6. Documents that enumerated the amount and frequency of co-payment
27        waivers for commercial insurance patients by claim;
28     7. Financial hardship forms and other documentation to support the waiver of
                                           16
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS       CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 24 of 33 Page ID
                                 #:1341



 1          any Medicare, Medi-Cal and commercial insurance co-payments, as required
 2          by applicable law;
 3       8. Medical billing records related to Dr. Bhatti’s procedures;
 4       9. Medical billing records and signed operative reports related to Dr. Lily Lee’s
 5          procedures;
 6       10. Form 1500s that Defendants submitted to Medicare and Medi-Cal for
 7          reimbursement (and which contain Defendants’ certifications of compliance
 8          with applicable law).
 9 Rubinow Decl.; Dkt. 150.
10          Defendants did not produce these documents. As a result, Plaintiffs are
11 substantially prejudiced in prosecuting their claims. Defendants have offered
12 shifting and contradictory excuses for their lack of compliance and production.
13 Rubinow Decl. ¶ 40. 4
14          As a result of Defendants’ failures, Plaintiffs were required to use the limited
15 data and information available to them in order to prepare and serve their expert
16 reports on the April 16, 2019 deadline. For the patient medical records, Plaintiffs
17 used the patient records Defendants provided to the United States as the basis for
18 their expert reports and treated them as representative in the absence of any other
19 complete patient records. In addition, where possible, Plaintiffs used reasonable
20 estimates as a proxy for the complete billing records that were not produced.
21          Under the circumstances and in light of Defendants’ clear violations of the
22 Court’s Order, Plaintiffs therefore ask the Court:
23       1. To deem established that the patient medical records Defendants produced in
24          response to the subpoena from the United States are representative of all
25
26  In addition, Defendants have belatedly made several productions that have no
     4


27 system or organization, are not identified as being responsive to any particular
   portion of Plaintiffs’ discovery requests or of the Court’s order, lack Bates-stamps,
28 are incomplete, are not searchable, and some of which are not even readable. Id.
                                              17
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 25 of 33 Page ID
                                 #:1342



 1        Defendants’ patient records for purposes of Plaintiffs’ experts extrapolating
 2        the number of medically unnecessary ICG tests, upcoding of certain medical
 3        procedures and the resulting damages claimed;
 4     2. To deem established that Defendants waived the co-payments of patients for
 5        at least 30-35% of the claims submitted to Medicare and commercial
 6        insurance;
 7     3. To deem established that Defendants failed to collect any documentation to
 8        justify the waiver of co-payments for claims submitted to Medicare and
 9        commercial insurance;
10     4. To deem established Defendants failed to collect any documentation to
11        justify the waiver of these co-payments;
12     5. To deem established that each Medicare and Medi-Cal claim reflected in
13        Defendants’ billing and collections spreadsheets was accompanied by an
14        executed CMS Form 1500 and accompanying certification that Defendants
15        had complied with all applicable laws, including the FCA and AKS;
16     6. To deem established that at any time Dr. Bhatti was listed as performing
17        surgery in Defendants’ records, this resulted in double billing to Medicare
18        and Medi-Cal;
19     7. To deem established that at any time Dr. Lee is listed as assisting in surgery
20        for Defendants, she was not present for such surgeries and this resulted in
21        false billing to Medicare and Medi-Cal;
22     8. To preclude the use by Defendants of any documents produced after April 1,
23        2019;
24     9. To deem established that Defendants submitted false reporting to Medi-Cal
25        regarding their charges for CPT Codes 67105 and 67028 and that the
26        charges reported to Medi-Cal were inflated;
27     10. To preclude any argument from Defendants that the data and information
28        upon which Plaintiffs’ experts, Dr. Joel Hay, Dr. Paul Tornambe, Dr. John
                                            18
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 26 of 33 Page ID
                                 #:1343



 1         Thompson and Mr. Ron Rosenberg, relied is not accurate or representative.
 2      These specific sanctions are required to address Defendants’ blatant violations
 3 of its discovery obligations and this Court’s order, and to permit Plaintiffs to
 4 prosecute their case without obstruction.
 5                2. Sanctions Related to Defendants’ Failure to Produce Expense
                     Documentation.
 6
           Plaintiffs allege that Defendants violated the FCA and AKS by providing
 7
     inducements in the form of expensive meals and entertainment to referring
 8
     practitioners to refer patients to Defendants. See Dkt. 98 ¶¶ 75-81; Dkt 111, pp.3,
 9
     7, 9. Plaintiffs thus requested, and the Court ordered, that Defendants produce
10
     documentation regarding their purchases of meals and entertainment to induce
11
     physicians to refer them patients. Rubinow Decl.; Dkt. 150, p.9.
12
           Although Defendants produced limited business documentation reflecting
13
     that approximately $120,000 was spent on meals and entertainment for referring
14
     physicians in 2012 and 2013, Defendants failed to produce any documentation for
15
     2008-2012 and 2015. Rubinow Decl. ¶ 30. In addition, Defendants only produced
16
     six expense reports from 2012 and 2013 accounting for a mere $11,190.80 in
17
     spending during 2012 and 2013, despite Defendants' obligation to produce all
18
     expense reports from 2008-2015. Based upon the six expense reports, Plaintiffs'
19
     expert, Dr. Joel Hay of the University of Southern California, was able to calculate
20
     damages of $130,201.65 as a result of these inducements. Rubinow Decl. ¶ 30.
21
           Under the circumstances and in light of Defendants’ clear violation of the
22
     Court’s Order, Plaintiffs ask the Court:
23
        1. To deem established that Defendants spent at least $57,000 per year on
24
           meals and entertainment for referring physicians from 2008-2015;
25
        2. To deem established that each dollar spent for such meals and entertainment
26
           was illegitimate and paid for the purpose of inducing referrals from referring
27
           physicians;
28
                                                19
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 27 of 33 Page ID
                                 #:1344



 1      3. To deem established that each dollar spent had the effect of inducing
 2         referrals in violation of the AKS in the same proportion as the effect
 3         calculated by Dr. Hay with respect the inappropriate spending identified in
 4         Dr. Hay's expert report.
 5      These specific sanctions are required to address Defendants’ violations.
 6                3. Sanctions Related to Defendants’ Failure to Produce SG-ASC
 7                   and RICX Records.
 8         Defendants have failed to produce any documents regarding their referrals to
 9 San Gabriel Ambulatory Surgical Center (“SG-ASC”) reflecting any disclosure of
10 their financial interest in that enterprise and they have not produced complete
11 records regarding referrals to them by RIC Diagnostics (“RICX”). Rubinow Decl.
12 ¶ 37. Under the circumstances and in light of Defendants’ clear violation of the
13 Court’s Order, Relators ask the Court:
14   1. To deem established that any referrals by Defendants to SG-ASC was not
15         accompanied by any disclosure of Defendants’ ownership interest in SG-
16         ASC;
17      2. To deem established that any referrals from RICX to Defendants were the
18         product of a monetary inducement that was provided with the purpose of
19         accomplishing that referral and permitting Plaintiffs’ expert, Dr. Hay, to
20         extrapolate damages based upon the methodology he employed using the
21         limited referral records available to Plaintiffs.
22                4. Sanctions Related to Defendants’ Failure to Produce Records
                     Regarding PQRS.
23
           As detailed in the Rubinow Decl., Defendants have failed to produce any
24
     documents regarding the recent of their payment for participating in the Physician
25
     Quality Reporting System (“PQRS”) and whether they reported sufficient data to
26
     justify their receipt of payment for such reporting from the Center for Medicare
27
     and Medicaid Services (“CMS”). Under the circumstances and in light of
28
                                              20
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS           CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 28 of 33 Page ID
                                 #:1345



 1 Defendants’ clear violation of the Court’s Order, Relators ask the Court:
 2      1. To deem established that Defendants did not submit appropriate or required
 3         data to justify the payment that they received from CMS for participating in
 4         the PQRS.
 5      5. Defendants Failed to Produce Required Emails and Other ESI for
           Critical Custodians.
 6
           As detailed in the Rubinow Decl., Defendants failed to produce emails and
 7
     other ESI for the following custodians: Rizwan Bhatti, Defendant Brett Braun,
 8
     Tony Carmona, Camille Harrison, Jennifer Cruz, Anthony Culotta, Dorcas Fikejs,
 9
     Julian Gonzalez, Lou Greenblatt, Vincent Hau, Polyanna Lee, Laz Peterson, Lilit
10
     Saakian, Mitchell Stein, Sharon Theodore, Peter Winn and Annie Zhou. Under the
11
     circumstances and in light of Defendants’ clear violation of the Court’s Order,
12
     Plaintiffs ask the Court to draw an adverse inference that the ESI and emails for
13
     these custodians would establish liability with respect to Plaintiffs’ claims and
14
     instruct the jury that it should draw the same adverse inference.
15
16         C.     Additional Remedies Are Necessary and Warranted.

17                1. The Court Should Strike Defendants’ Objections to RFP No. 2
                     and Order the Production of Documents Withheld as
18                   Privileged.
19         Defendants failed to respond to Relators’ RFP Set No. 2, and subsequently

20 confirmed that they had waived all of their objections due to that failure.
21 Nevertheless, on April 8, 2019, Defendants served responses to Relators’ RFP Set
22 No. 2 that contained objections. Rubinow Decl. ¶ 38. Defendants also included a
23 privilege log and appear to have withheld documents on the basis of privilege. Id.,
24 Exh. B. The Court should, therefore, strike Defendants’ objections to RFP Set No.
25 2 are stricken and that any privileged asserted has been waived as to any
26 documents sought by RFP Set No. 2, and order Defendants to immediately produce
27 the withheld documents. See Burlington N. & Santa Fe Ry. v. United States Dist.
28 Court, 408 F.3d 1142, 1149 (9th Cir. 2005).
                                              21
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 29 of 33 Page ID
                                 #:1346


                 2. This Court Should Strike Certain of Defendants’ Affirmative
 1                  Defenses.
 2         Defendants assert certain affirmative defenses that should be stricken in light
 3 of their discovery misconduct. Specifically, Plaintiffs seek to strike the Second
 4 Affirmative Defense (asserting that Plaintiffs’ claims are ambiguous), Fifth
 5 Affirmative Defense (invoking the doctrine of estoppel), Sixth Affirmative
 6 Defense (asserting that the alleged damages and wrongdoing detailed in the TAC
 7 was the result of acts or conduct of third parties), Seventh Affirmative Defense
 8 (asserting that Defendants acted in conformity with law), Eighth Affirmative
 9 Defenses (asserting that Plaintiffs’ damages are speculative), Ninth Affirmative
10 Defense (asserting that Defendants’ acts and omissions were not the proximate
11 cause of the alleged wrongdoing at issue), Eleventh Affirmative Defense (asserting
12 that Plaintiffs’ claims are vague and uncertain), Twelfth Affirmative Defense
13 (asserting that Defendants’ actions were. at all times, reasonable and taken in good
14 faith within the exercise of their professional and business judgment), Sixteenth
15 Affirmative Defense (asserting that no actual injury was suffered as a result of the
16 claims asserted in the TAC), Seventeenth Affirmative Defense (asserting that the
17 claims in the TAC are barred because Defendants acted in conformity with
18 reasonable medical judgment and discretion), Eighteen Affirmative Defense
19 (asserting that Defendants did not act with the requisite scienter), Nineteenth
20 Affirmative Defense (asserting set-off based upon Defendants providing alleged
21 medically necessary services), and Twenty-Second Affirmative Defense (asserting
22 that Defendants’ acts and omissions were not material to any payment decision by
23 the federal or state government).
24        Defendants’ discovery misconduct has impaired and interfered with
25 Plaintiffs’ ability and right to prove that these “defenses” are lacking in merit.
26
27
                 3. This Court Should Make a Finding of Civil Contempt.
28
                                             22
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 30 of 33 Page ID
                                 #:1347



 1         Rule 37(b)(2) specifically authorizes the Court to issue a contempt order for
 2 a party’s failure to comply with court orders. Civil contempt consists of “a party’s
 3 disobedience to a specific and definite court order by failure to take all reasonable
 4 steps within the party’s power to comply.” Reno Air Racing Ass’n v. McCord, 452
 5 F.3d 1126, 1130 (9th Cir. 2006) (internal quotations and citations omitted). The
 6 contempt need not be “willful.” Id. A judgment of contempt may be entered upon
 7 finding that: (1) the party violated the order; (2) the violation did not constitute
 8 “substantial compliance” with the order; and (3) the violation was not based on a
 9 good faith and reasonable interpretation of the order. In re Dual-Deck Video
10 Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993); Haar v. City
11 of Mt. View, 2011 U.S. Dist. LEXIS 102790, at *3-4 (N.D. Cal. Sept. 12, 2011).
12 Defendants have violated their discovery obligations and this Court’s order. The
13 violations were not based on any good faith or reasonable interpretation of those
14 orders, and there was no substantial compliance. Indeed, Defendant Tom Chang
15 instructed his former counsel to not respond to discovery responses. Rubinow
16 Decl., Exh. A.
17         A civil contempt order should, therefore, be issued.
18          D.    Monetary Sanctions Also Are Warranted for Defendants’ Abuse
                  of the Discovery Process.
19
           Finally, Defendants should be ordered to pay monetary sanctions, including
20
     the fees and costs associated with bringing this motion and the hundreds of hours
21
     spent by Plaintiffs’ counsel over the past several weeks reviewing the millions of
22
     pages of meaningless medical records and billing records that did not contain the
23
     promised and required information, for Defendants’ failures to comply with the
24
     order of this Court. Rubinow Decl. ¶ 40. Rule 37(b) provides that “[i]nstead of or
25
     in addition to the orders [authorized by 37(b)(2)(A)], the court must order the
26
     disobedient party, the attorney advising that party, or both to pay the reasonable
27
     expenses, including attorney's fees, caused by the failure, unless the failure was
28
                                              23
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS          CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 31 of 33 Page ID
                                 #:1348



 1 substantially justified or other circumstances make an award of expenses unjust.”
 2 Fed.R.Civ.P. 37(b)(2)(C). “Sanctions may be warranted under Federal Rule of
 3 Civil Procedure 37(b)(2) for failure to obey a discovery order as long as the
 4 established issue bears a reasonable relationship to the subject of discovery that
 5 was frustrated by sanctionable conduct.” Navellier v. Sletten, 262 F.3d 923, 947
 6 (9th Cir.2001), cert. denied sub nom., McLachlan v. Simon, 536 U.S. 941, 122
 7 S.Ct. 2623, 153 L.Ed.2d 806 (2002). A court also may impose monetary sanctions
 8 under its inherent powers. Unigard Security Ins. Co. v. Lakewood Eng. Mfg. Corp.,
 9 982 F.2d 363, 368 (9th Cir.1992); Li, 281 F.R.D. 373, 396 (N.D. Cal. 2012);
10 Brocade Commc’ns Sys., 2011 U.S. Dist. LEXIS 99932, at *15-16 (awarding
11 monetary sanctions against party for failing to comply with court’s discovery
12 orders); see also Chambers, 501 U.S. at 56-57 (monetary sanction under court’s
13 inherent authority is required to vindicate the affront to the court, to compensate
14 the innocent party, and to ensure that such abuses are not repeated). 5
15         This monetary sanction is also appropriate and warranted under Rule 16(f),
16 Rule 26(g) and 28 U.S.C. § 1927. Sanctions are appropriate under Rule 16(f)
17 because Defendants failed to meet their obligations under the Court’s order
18 compelling production. Sanctions are appropriate under Rule 26(g) because
19 defense counsel improperly certified that Defendants’ discovery responses were
20 complete, correct and reasonable. Fed. R. Civ. P. 26(g)(3). Sanctions are also
21 authorized and appropriate under 28 U.S.C. § 1927 against defense counsel
22
23
     5
      As a result of Defendants’ conduct, Plaintiffs were forced to spend substantial
     time and resources pursuing discovery, engaging in lengthy meet and confer
24   negotiations (that were ultimately fruitless), filing motions to compel, and
25   ultimately filing this motion. These efforts spanned several months and several
     thousand dollars of hard costs. The Court has already awarded Plaintiffs their fees
26   and costs connected to their motion to compel. The Court should issue a further
27   award of fees and costs related to bringing this motion. Upon the granting of
     Plaintiffs’ request, Plaintiffs will file a declaration regarding the total fees and
28   costs in connection with this motion.
                                             24
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 32 of 33 Page ID
                                 #:1349



 1 because these sanctions represent the excess costs and fees against a party’s
 2 counsel who has “multiplied the proceedings … unreasonably and vexatiously.”
 3 Fed. R. Civ. P. 26(g)(3); see Trulis v. Barton, 107 F.3d 685, 694 (9th Cir. 1995);
 4 B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1106 (9th Cir. 2002).
 5         The purpose of Rule 37 is to “protect courts and opposing parties from
 6 delaying or harassing tactics during the discovery process.” Cunningham v.
 7 Hamilton County, 527 U.S. 198, 208 (1999). The intent of the drafters of Rule 37,
 8 as revised, was to “encourage the awarding of expenses and fees wherever
 9 applicable.” Id., internal quotation marks omitted; see also LM Ins. Corp. v.
10 ACEO, Inc., 276 F.R.D. 592, 593 (N.D. Ill. 2011) (“Fee shifting when the judge
11 must rule on discovery disputes encourages their voluntary resolution ...”).
12         As the history of this case confirms, Defendants can offer no substantial
13 justification for their failure to comply with their basic discovery obligations. See,
14 e.g., Liew v. Breen, 640 F.2d 1046, 1050 (9th Cir. 1981); Bernstein v. Virgin Am.,
15 Inc., No. 15-CV-02277-JST, 2018 WL 6199679, at *3 (N.D. Cal. Nov. 28, 2018).
16 IV.     CONCLUSION
17         For the foregoing reasons, the Court should grant Plaintiffs’ Motion and
18 issue the sanctions sought herein.
19
     Dated: May 3, 2019                    Respectfully submitted,
20
21                                         /s/ Kolin C. Tang
                                           Kolin C. Tang
22
                                           Shepherd Finkelman Miller & Shah, LLP
23                                         1401 Dove Street, Suite 540
                                           Newport Beach, CA 92660
24
                                           Telephone: (323) 510-4060
25                                         Facsimile: (866) 300-7367
                                           Email: ktang@sfmslaw.com
26
                                           James E. Miller
27                                         Laurie Rubinow
28                                         Shepherd Finkelman Miller & Shah, LLP
                                             25
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS         CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154 Filed 05/03/19 Page 33 of 33 Page ID
                                 #:1350



 1                                     65 Main Street
                                       Chester, CT 06412
 2                                     Telephone: (860) 526-1100
 3                                     Facsimile: (866) 300-7367
                                       Email: jmiller@sfmslaw.com
 4                                            lrubinow@sfmslaw.com
 5
                                       Monique Olivier
 6                                     Olivier Schreiber & Chao, LLP
 7                                     201 Filbert Street, Suite 201
                                       San Francisco, CA 94133
 8                                     Telephone: 415.484.0980
 9                                     Email: monique@osclegal.com

10                                     Chiharu G. Sekino
11                                     Jaclyn Reinhart
                                       Shepherd, Finkelman, Miller & Shah, LLP
12                                     1230 Columbia Street, Suite 1140
13                                     San Diego, California 92101
                                       Telephone: (619) 235-2416
14                                     Facsimile: (866) 300-7367
15                                     Email: csekino@sfmslaw.com
                                              jreinhart@sfmslaw.com
16
17                                     Attorneys for Plaintiffs-Relators
18
19
20
21
22
23
24
25
26
27
28
                                        26
     PLTFS-RELATORS’ MPA ISO MTN FOR SANCTIONS    CASE NO.: 2:13-cv-3772-DMG (MRWx)
